DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein said reduced portion has a length parallel to said longitudinal axis between said handle and said blade that is less than the cannula length” in lines 2-3 of the claim. This limitation positively recites the cannula length, whereas the cannula, and subsequently its length, is only previously functionally recited in claims 1, 4, and 7. Therefore, it is unclear whether this claim intends to have the cannula and its length positively recited, wherein the length of the reduced portion is related thereto, or if the cannula and its length is only functionally recited and the length of the reduced portion can be relative to any arbitrary cannula. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boling et al (US 20120277761).
Regarding claim 1,  Boling et al (hereafter Boling) discloses a surgical knife for introduction through a cannula defining a bore having an effective cannula diameter, the knife comprising (the device can be advanced through an arbitrary cannula): an elongated handle (30)  portion defining a longitudinal axis and having an outer surface defining an effective handle dimension perpendicular to said longitudinal axis that is sized for the handle portion to pass through the cannula in the direction of said longitudinal axis; and a blade (24) having a proximal end connected said handle, said blade having opposite transverse inner and outer edges defining a width therebetween perpendicular to said longitudinal axis that is equal to or greater than one-half the effective handle dimension (paragraph 0069 and 0077; handle has diameter between 0.5 to 8mm and blade has width 2.5-6mm) and less than the effective handle dimension, said blade including a cutting edge ( 56, paragraph 0079)at a distal end of said blade, said cutting edge extending across said width and configured to create an incision in skin, wherein said blade is connected to said handle so that said outer edge of said blade is offset from said outer surface of said handle perpendicular to said longitudinal axis and outside said outer surface in relation to said longitudinal axis (figure 4A).
Regarding claim 2, Boling discloses all of the limitations set forth in claim 1, wherein said width of said blade is no greater than eighty percent (80%) of the effective handle dimension (paragraphs 0077 and 0069, the ranges covered by the blade and the effective handle dimension disclose these relative dimensions). 
Regarding claim 3, Boling discloses all of the limitations set forth in claim 1, wherein: said handle portion includes a reduced portion (32) having an effective dimension perpendicular to said longitudinal axis that is greater than half the effective handle dimension but less than the effective handle dimension; and said proximal end of said blade is connected to a distal end of said reduced portion (paragraph 0069, thickness of intermediate portion can be tapered, and under BRI all parts of the device in figure 4A are connected to one another).
Regarding claim 4, Boling discloses all of the limitations set forth in claim 3, further comprising a transition portion (22) connecting a distal end of said handle portion to a proximal end of said reduced portion (paragraph 0070), the transition portion defining an angled surface (42) that contacts the bore of the cannula as the handle is advanced through the cannula (figure 4A).

Regarding claim 5, Boling discloses all of the limitations set forth in claim 4, wherein said angled surface is defined at an angle of 45-70 degrees relative to said longitudinal axis (paragraph 0070).
Regarding claim 6, Boling discloses all of the limitations set forth in claim 4, wherein said blade is connected to said reduced portion by a bridge segment (segment at reference 50 in figure 8), said bridge segment defining a relief recess (46) adjacent said outer transverse edge of said blade (figure 8). 
Regarding claim 7, Boling discloses all of the limitations set forth in claim 4, in which the cannula has a cannula length, and wherein said reduced portion has a length parallel to said longitudinal axis between said handle and said blade (length along dotted line in figure 4A, corresponding to portion 32), wherein this length could be configured to be is less than the length of an arbitrary cannula that can receive the device therein.
Regarding claim 8, Boling discloses all of the limitations set forth in claim 4, wherein said handle portion, said reduced portion, said transition portion and said blade are integrally formed (figure 4A).
Regarding claim 9,  Boling a knife assembly comprising: a cannula(74, cannula of 74 can be considered part of the assembly of all the devices together) having an effective cannula diameter and a cannula length (figure 12); and an elongated handle (30)  portion defining a longitudinal axis and having an outer surface defining an effective handle dimension perpendicular to said longitudinal axis that is sized for the handle portion to pass through the cannula in the direction of said longitudinal axis; and a blade (24) having a proximal end connected said handle, said blade having opposite transverse inner and outer edges defining a width therebetween perpendicular to said longitudinal axis that is equal to or greater than one-half the effective handle dimension (paragraph 0069 and 0077; handle has diameter between 0.5 to 8mm and blade has width 2.5-6mm) and less than the effective handle dimension, said blade including a cutting edge ( 56, paragraph 0079)at a distal end of said blade, said cutting edge extending across said width and configured to create an incision in skin, wherein said blade is connected to said handle so that said outer edge of said blade is offset from said outer surface of said handle perpendicular to said longitudinal axis and outside said outer surface in relation to said longitudinal axis (figure 4A). Boling does not specifically disclose 
Regarding claim 10, Boling discloses all of the limitations set forth in claim 1, wherein said width of said blade is no greater than eighty percent (80%) of the effective handle dimension (paragraphs 0077 and 0069, the ranges covered by the blade and the effective handle dimension disclose these relative dimensions). 
Regarding claim 11, Boling discloses all of the limitations set forth in claim 1, wherein: said handle portion includes a reduced portion (32) having an effective dimension perpendicular to said longitudinal axis that is greater than half the effective handle dimension but less than the effective handle dimension; and said proximal end of said blade is connected to a distal end of said reduced portion (paragraph 0069, thickness of intermediate portion can be tapered, and under BRI all parts of the device in figure 4A are connected to one another).
Regarding claim 12, Boling discloses all of the limitations set forth in claim 3, further comprising a transition portion (22) connecting a distal end of said handle portion to a proximal end of said reduced portion (paragraph 0070), the transition portion defining an angled surface (42) that would contact the bore (74) of the cannula as the handle is advanced through the cannula (figure 4A).
Regarding claim 13, Boling discloses all of the limitations set forth in claim 4, wherein said angled surface is defined at an angle of 45-70 degrees relative to said longitudinal axis (paragraph 0070).
Regarding claim 14, Boling discloses all of the limitations set forth in claim 4, wherein said blade is connected to said reduced portion by a bridge segment (segment at reference 50 in figure 8), said bridge segment defining a relief recess (46) adjacent said outer transverse edge of said blade (figure 8). 
Regarding claim 15, Boling discloses all of the limitations set forth in claim 4, in which the cannula has a cannula length, and wherein said reduced portion has a length parallel to said longitudinal axis between said handle and said blade (length along dotted line in figure 4A, corresponding to portion 32), wherein this length could be configured to be is less than the length of an arbitrary cannula that can receive the device therein.
Regarding claim 16, Boling discloses all of the limitations set forth in claim 4, wherein said handle portion, said reduced portion, said transition portion and said blade are integrally formed (figure 4A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771